Citation Nr: 0205766	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a generalized anxiety disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder.

3.  Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to May 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the RO has characterized the issue 
regarding a generalized anxiety disorder as entitlement to 
service connection.  This claim was previously denied in a 
July 1947 rating decision which the veteran did not appeal.  
The Board has a duty, under applicable law, to address the 
"new and material evidence" requirement in this claim.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).


REMAND

In his VA Form 21-4138, submitted in November 1999, the 
veteran requested to appear before the "Board" to offer his 
testimony in support of his claims.  He was provided a 
personal hearing in June 2000.  In a January 2002 letter, the 
RO advised the veteran of other hearing options and further 
requested he notify the RO of his intentions within 30 days 
of the date of the letter.  In the absence of a reply, the RO 
indicated it would be assumed that the veteran wished to have 
a hearing before a Travel Section of the Board at the local 
office and the RO would schedule it for him.  The veteran has 
not responded to the notice and the RO should proceed to 
schedule him for a Travel Board hearing as indicated in its 
correspondence.  38 C.F.R. § 20.704 (2001).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a hearing before a Member of 
the Board at the RO.

Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


